Citation Nr: 1210012	
Decision Date: 03/16/12    Archive Date: 03/28/12

DOCKET NO.  10-01 626	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for degenerative disc disease of the lumbar spine.

2.  Entitlement to an initial rating in excess of 10 percent for left lumbar radiculopathy, associated with the Veteran's back disability.

3.  Entitlement to an initial compensable rating for right lumbar radiculopathy, associated with the Veteran's back disability.

4.  Entitlement to a rating in excess of 20 percent for status post total knee replacement, residuals of a right knee injury, status post partial medial and lateral meniscectomy for the time period prior to August 1, 2011 (excluding periods of 100 percent total temporary ratings).

5.  Entitlement to a rating in excess of 30 percent for status post total knee replacement, residuals right knee injury, status post partial medial and lateral meniscectomy from August 1, 2011. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Jennifer R. White, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1974 to December 1976. 

The Board notes that the Veteran had perfected an appeal with respect to an August 2007 rating decision that denied an increased rating for his right knee disability.  However, he submitted a withdrawal of that appeal in a March 18, 2009, correspondence.  He then submitted a claim for an increased rating for a right knee disability in a statement dated on March 31, 2009.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision by the Newark, New Jersey, Regional Office (RO) of the Department of Veterans Affairs (VA),which awarded service connection for degenerative disc disease of the lumbar spine and assigned an initial 10 percent rating effective March 31, 2009.  That decision also awarded a 100 percent total temporary rating (TTR) from April 17, 2009, to May 31, 2009, for a right knee disability, and continued the previously assigned 20 percent rating from June 1, 2009.  The Veteran disagreed with the assigned ratings for each of these disabilities.  A September 2010 rating decision assigned another period of TTR for a right knee disability from May 6, 2010, to July 31, 2011, and assigned a 30 percent rating effective August 1, 2011.  Nonetheless, the issue of entitlement to an increased evaluation for this disability remains before the Board on appeal.  See AB v. Brown, 6 Vet. App. 35 (1993) (where a claimant has filed a notice of disagreement as to an RO decision assigning a particular rating, a subsequent RO decision assigning a higher rating, but less than the maximum available benefit, does not abrogate the pending appeal). 

Additionally, in the September 2010 rating decision, the RO assigned separate initial ratings for lumbar radiculopathy as secondary to the Veteran's back disability, rated as noncompensable on the right and as 10 percent disabling for the left lower extremity.  The Board considers the neurological manifestations of the Veteran's back disability to be a component of the instant increased rating claim for a back disability and thus assumes jurisdiction of the entire matter.

The Board remanded the Veteran's claims for a Board hearing in May 2011.  The hearing was held in September 2011 at the Newark RO.  Thus, there has been full compliance with the prior remand instructions.  Stegall v. West, 11 Vet. App. 268 (1998).  

The Board notes that the Veteran's claim for TDIU was most recently denied in a January 2012 rating decision that he has not yet appealed.  Thus, such issue is not currently on appeal to the Board.

The issues of an initial rating in excess of 10 percent for a back disability, as well as increased ratings for associated neurological manifestations and a rating in excess of 30 percent for status post total knee replacement, residuals of a right knee injury from August 1, 2011, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.



FINDING OF FACT

During the relevant periods, the competent medical evidence reflects the Veteran's right knee disability manifested in pain; however, even when pain is considered, the disability is not shown to result in functional loss consistent with or comparable to limitation of motion of the leg to 60 degrees on flexion or to 5 degrees on extension, or to otherwise result in functional loss due to limitation of motion; there is also no subluxation or lateral instability.




CONCLUSIONS OF LAW

Prior to April 16, 2009, and from June 1, 2009, to May 5, 2010, the criteria for a disability rating in excess of 20 percent for a right knee disability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5257, 5260, 5261 (2011); VAOPGCPREC 23-97, 62 Fed. Reg. 63604 (1997); VAOPGCPREC 9-98, 63 Fed. Reg. 56703 (1998); VAOPGCPREC 9-2004, 69 Fed. Reg. 59988, 59990 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim, including the degree of disability and the effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

In a claim for increase, the VCAA requires only generic notice as to the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

In this case, the Veteran was sent a letter in April 2009 that provided information as to what evidence was required to substantiate the claims and of the division of responsibilities between VA and a claimant in developing an appeal.  The letter also explained what type of information and evidence was needed to establish a disability rating and effective date.  Accordingly, no further development is required with respect to the duty to notify.

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's post-service reports of VA and private treatment and examinations.  Moreover, his statements in support of the claim are of record, including testimony provided at a September 2011 hearing before the undersigned.  The Board has carefully reviewed such statements and concludes that no available outstanding evidence has been identified.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim.  

For the above reasons, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2011).  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2 (2011); resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3 (2011); where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7 (2011); and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10 (2011).  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

In general, the degree of impairment resulting from a disability is a factual determination and generally the Board's primary focus in such cases is upon the current severity of the disability.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 (1994).  However, in Fenderson v. West, 12 Vet. App. 119 (1999), it was held that the rule from Francisco does not apply where the claimant has expressed dissatisfaction with the assignment of an initial rating following an initial award of service connection for that disability.  Rather, at the time of an initial rating, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.

The Board has reviewed all the evidence in the Veteran's claims file.  Although there is an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the veteran or obtained on his behalf be discussed in detail.  Rather, the analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  The functional loss may be due to absence of part or all of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervations, or other pathology, or may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as disabled.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40 (2011); see also 38 C.F.R. § 4.45 (2011).

The Veteran's right knee disability is rated under Diagnostic Code 5003-5257, 38 C.F.R. § 4.71a (2011), pursuant to the rating decision on appeal.  The Board notes that the Veteran's disability has been evaluated by analogy.  38 C.F.R. § 4.20 (2011).

The Veteran's right knee disability has been rated as 20 percent disabling from September 1, 1999; 100 percent disabling from April 17, 2009; 20 percent disabling from June 1, 2009; 100 percent disabling from May 6, 2010; and 30 percent disabling from August 1, 2011.  As noted previously, the Veteran's date of claim was March 31, 2009.

Under Diagnostic Code 5257, the following evaluations are assignable for recurrent subluxation or lateral instability of the knee: 30 percent for severe, 20 percent for moderate and 10 percent for slight.

Under Diagnostic Code 5003, degenerative arthritis established by x-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.

Under Diagnostic Code 5260, the following evaluations are assignable for limitation of leg flexion: 30 percent for flexion limited to 15 degrees, 20 percent for flexion limited to 30 degrees, and 10 percent for flexion limited to 45 degrees. Flexion limited to 60 degrees warrants a 0 percent evaluation.

Under Diagnostic Code 5261, the following evaluations are assignable for limitation of leg extension: 50 percent for extension limited to 45 degrees, 40 percent for extension limited to 30 degrees, 30 percent for extension limited to 20 degrees, 20 percent for extension limited to 15 degrees, and 10 percent for extension limited to 10 degrees.  Extension limited to 5 degrees warrants a 0 percent evaluation.

For the period prior to April 16, 2009, during which the Veteran was rated as 20 percent, he indicated that he had difficulty climbing in and out of his work truck, that he had pain, and that his right knee was severely unstable laterally.  See letter from Veteran, dated in September 2008.  There is additionally a November 2008 private treatment records which indicates a knee examination.

For the period from June 1, 2009, to May 5, 2010, during which a 20 percent rating was in effect, the Veteran was afforded a VA examination in December 2009.  He reported that his right knee buckled and that he had trouble bending and lifting.   He further reported constant in pain, but he denied any flare-ups, instability, or locking.  However, he did use a cane and wore a knee brace.  (The Board notes that the examination findings are somewhat inconsistent in that the Veteran endorsed buckling of the right knee, while denying instability.  The examination shall thus be favorably construed as indicating subjective complaints of instability.)  

On objective examination, there were positive arthritic changes in his right knee.  There was cellulitis, swelling, or joint line tenderness.  He had extension to 0 and flexion to 120, with pain throughout, and there was no instability to varus, valgus, anterior, or posterior stressing.  Motor strength was 5/5.  There was no additional limitation due to pain, fatigue or lack of endurance with repetitive motion.

Private treatment records dated in March and April 2010 reflect right knee range of motion from 0 to 130 degrees, with significant tenderness along the joint lines. Ligamentous examination was stable and there was mild tenderness along the patellofemoral joint.  There is no other pertinent clinical evidence within the period in question.  

In summary, there is no evidence showing entitlement to an increased rating based on limitation of motion during the period in question.  Indeed, the Veteran's worst range of motion is indicated as extension to 0 and flexion to 120.  Again, to achieve the next-higher 30 percent rating, the record must indicate flexion limited to 15 degrees or extension limited to 20 degrees.  Even considering additional functional limitation due to factors such as pain and weakness, such criteria have not here been approximated.  As noted, there was no additional limitation with repetitive movement when tested at the December 2009 VA examination.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40 (2011); see also 38 C.F.R. § 4.45 (2011).

The Board recognizes the Veteran's reports that his right knee was severely unstable laterally.  However, the objective testing during VA examination and private treatment consistently indicates stable ligamentous examinations.  Thus, the Board finds that a separate rating under Diagnostic Code 5257 for instability is not warranted, as there is no instability shown on objective examination.  There is also no indication of subluxation either claimed by the Veteran or indicated by objective findings or during treatment or examination.

Further regarding separate ratings, as the evidence fails to indicate limitation of both flexion and extension to a compensable degree, assignment of concurrent evaluations under Diagnostic Codes 5260 and 5261 are not for application.  See VAOPGCPREC 9-2004.  

Thus, an increased rating is not warranted for any period of time during the course of the claim.  38 C.F.R. § 4.71a, Diagnostic Codes 5257, 5260, 5261.

The Board has also considered rating the Veteran's service-connected disability under alternate diagnostic codes, but finds none that may be assigned on the facts of record or which would avail the Veteran of a higher disability rating.  In this regard, there is no evidence of dislocated semilunar cartilage, symptomatic removal of semilunar cartilage, impairment of the tibia or fibula, or genu recurvatum.  38 C.F.R. § 4.71a, Diagnostic Codes 5258, 5259, 5262, 5263.

The Board additionally notes that there is a right knee VA examination of record dated April 2009.  However, such is found to be representative the Veteran's disability picture immediately following surgery, which is already contemplated by the total evaluation assigned, and that the later examination (following the total rating periods) is more representative of his disability picture for the period following expiration of the temporary 100 percent rating periods.

The Board must also determine whether the schedular evaluation is inadequate, thus requiring that the RO refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1) (2011).

An extra-schedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture.  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the Veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008). 

If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment or frequent periods of hospitalization.  Id. at 115-116.  When either of those elements has been satisfied, the appeal must be referred for consideration of the assignment of an extraschedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116.

In this case, the schedular evaluation is not inadequate.  An evaluation in excess of that assigned is provided for certain manifestations of the service-connected right knee disability, but the medical evidence reflects that those manifestations are not present in this case.  Additionally, the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's disorder.  As the rating schedule is adequate to evaluate the disability, referral for extraschedular consideration is not in order.


ORDER

Entitlement to a rating in excess of 20 percent for status post total knee replacement, residuals right knee injury, status post partial medial and lateral meniscectomy for the time period prior to August 1, 2011 (excluding periods of 100 percent total temporary ratings) is denied.


REMAND

The Board finds that additional development is necessary to decide the remaining claims.

Concerning the Veteran's claim of entitlement to an increased rating for a right knee disability from August 1, 2011, the Board notes that during hearing testimony in September 2011, the Veteran, through his representative, indicated that his right knee was worse after his total knee replacement surgery on May 6, 2010.  The Board notes that the Veteran has not been afforded a VA examination after the expiration of his temporary total disability rating expired on August 1, 2011.  Thus, the Board finds that an additional VA examination is necessary to determine the current severity of the Veteran's right knee disability.

The Veteran additionally claimed in his Board hearing testimony that he had problems with loss of bowel/bladder control.  He had similar complaints during a VA examination conducted in December 2009.  There is no determination in the claims file as to whether this symptomatology is secondary to the Veteran's back disability and/or is related to his service-connected lower extremity radiculopathy.  Thus, an additional VA examination is necessary to determine the entirety of the neurological symptoms related to the Veteran's service-connected back disability.

Ongoing medical records should also be obtained.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA treatment records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file any pertinent records adequately identified by the Veteran, including any ongoing medical records from the VAMC.

2.  Afford the Veteran a VA spine examination to determine the level of his back disability.  The Veteran's claims file should be provided to and be reviewed by the examiner.  The examiner should provide range of motion in degrees, to include the degrees at which pain begins.  The examiner should comment on the functional limitations caused by pain and any other associated symptoms, to include the frequency and severity of flare-ups of these symptoms, and the effect of pain on range of motion.  

The examiner should describe any neurological symptoms associated with his back disability.  The examiner should specifically comment whether the Veteran's claimed loss of bladder and bowel control are related to his back disability.  The examiner should also comment concerning whether the Veteran experienced any incapacitating episodes requiring bed rest prescribed by a physician.  

3.  Schedule the Veteran for a VA orthopedic examination to determine the severity of his right knee disability.  The Veteran's claims file must be made available to and be reviewed by the examiner.  All indicated tests should be performed and all findings should be reported in detail.  

The examiner should document any limitation of motion, including any limitation of motion due to pain, expressed in terms of full extension being zero degrees.  The examiner should also describe any subluxation, instability, crepitance, or locking.  The examiner should also describe any functional loss pertaining to the right knee due to pain or weakness, and document all objective evidence of those symptoms, including muscle atrophy.  In addition, the examiner should provide an opinion on the degree of any functional loss that is likely to result from a flare-up of symptoms or on extended use.  The examiner should also document, to the extent possible, the frequency and duration of exacerbations of symptoms.  

4.  After the development requested above has been completed to the extent possible, review the record.  If the benefit sought on appeal remains denied, the Veteran and representative, if any, should be furnished a supplemental statement of the case and given the opportunity to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


